DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0037]: It is respectfully suggested that line 1 be amended to “Referring to Fig. 5, in .
Appropriate correction is required.

Claim Objections
Claims 2, 7, 8, 12, 17, and 18 are objected to because of the following informalities: 
Claim 2: In line 2, Applicant is respectfully advised to amend “the status of at least one filter” to “the status of the at least one filter” to acknowledge the antecedent in claim 1, line 7.
Claim 7: In line 1, Applicant is respectfully advised to amend “wherein a characteristic” to “wherein the characteristic” to acknowledge the antecedent in claim 1, line 6. In line 2, Applicant is respectfully advised to provide an appropriate conjunction (e.g., and/or) after the comma in “a magnitude of the drop, a recovery time” to improve grammar.
Claim 8: In line 2, Applicant is respectfully advised to amend “comprises: perform at least one of” to “comprisesperforming at least one of” to improve grammar.
Claim 12: Applicant is respectfully advised to provide a comma after the preamble. In line 2, Applicant is respectfully advised to amend “the status of at least one filter” to “the status of the at least one filter” to acknowledge the antecedent in claim 11, line 8.
Claim 17: In line 1, Applicant is respectfully advised to amend “wherein a characteristic” to “wherein the characteristic” to acknowledge the antecedent in claim 11, line 7. In line 2, Applicant is respectfully advised to provide an appropriate conjunction (e.g., and/or) after the comma in “a magnitude of the drop, a recovery time” to improve grammar.
Claim 18: In line 2, Applicant is respectfully advised to amend “comprises: perform at least one of” to “comprisesperforming at least one of” to improve grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The claim recites, “monitoring an air pressure gap between two positions inside a pipe of an air filtration system; generating a first cleaning pulse inside the pipe to cause a drop of the air pressure gap being monitored.” It is unclear what is meant by an “air pressure gap” and “a drop of the air pressure gap.” The term “air pressure gap” is not explicitly defined, but [0033] recites, “The narrowed diameter causes a pressure gap between pressure P1 at upstream pressure tap 301 and pressure P2 downstream pressure sensor 302.” This text suggests that an “air pressure gap” is an air pressure difference between two points. However, [0036] recites, “In the absence of a cleaning pulse, the pressure is expected to be 75 psig.” Therefore, in the absence of a cleaning pulse, there is no pressure difference, so there is no “air pressure gap.” [0036] continues: “At each cleaning pulse, the pressure drops.” This suggests that a pressure difference only arises when there is a cleaning pulse, as does a “drop.” But claim 1 recites, “generating a first cleaning pulse inside the pipe to cause a drop of the air pressure gap being monitored,” which suggests that an “air pressure gap” exists prior to the first cleaning pulse (“being monitored”), and that the existing gap drops as a result of the pulse. Fig. 4 illustrates the process, with pressure appearing to drop with each pulse before returning to about 75 psig. But Fig. 4 shows air pressure along the vertical axis ([0036]), and not drops of an “air pressure gap.” Since, in the absence of a cleaning impulse, there is a single pressure ([0036]), an “air pressure gap” can be interpreted as a gap or separation between two air pressure monitors, and Merriam-Webster online dictionary defines a “gap” as “a separation in space.” However, it is unclear how this “gap” can drop. Alternatively, an “air pressure gap” can be interpreted as a pressure difference between two air pressure monitors that happens to be zero in the absence of a cleaning impulse, and Merriam-Webster also defines a “gap” as a “disparity.” However, in this interpretation, the magnitude of an air pressure gap would increase and not drop during a cleaning pulse. Therefore, it is unclear how “air pressure gap” and “a drop of the air pressure gap” are to be interpreted. For the purposes of examination only, the claim will be interpreted as clarifying that the air pressure gap is a physical gap or separation at which an air pressure difference occurs between two points, and that a drop of an air pressure gap during a cleaning pulse is a pressure drop or pressure difference during a cleaning impulse at the physical location of the air pressure gap, as is suggested by Figs. 3 and 4, and [0036]. It is noted that the understanding in the art is that a “pressure drop” is a type of pressure difference, as evidenced by Hensel et al. (US 2017/0001136 A1, Abstract: “determining a pressure drop at the filter as a pressure difference between the first pressure and the second pressure”). 
Claims 2-10 are rejected because of their dependence on claim 1.
Claim 11 is rejected upon the same basis as claim 1 (“monitoring an air pressure gap”; “generating a first cleaning pulse inside the pipe to cause a drop of the air pressure gap”).
Claims 12-20 are rejected because of their dependence from claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (US 2019/0076771 A1, hereinafter “Baxter”) in view of Morse et al. (US 2006/0272301 A1, hereinafter “Morse”), and as evidenced by CIBSE (2015, Design and Operation of Modern Steam Systems - CIBSE TM58 - 2015 - 5.4.3.1 Orifice Plate Flowmeters, hereinafter “CIBSE”).
Regarding claim 1, Baxter discloses a method ([0016]) with operations carried out by a computer program code ([0047]) (i.e., a computer-implemented method) comprising:
using an air flow monitor 135 to monitor a flow of air associated with a statistical pulse of air (Figs. 1, 3; [0038]: “a maximum air flow rate during the statistical pulse of air”; [0041]) for a filter unit ([0035]) along a conduit (Fig. 1) leading from a main air supply 110 with compressed air to a blow tube 130 ([0038]), wherein the pulse is a pulse of compressed air for cleaning filters ([0039]) (i.e., monitoring an air flow rate inside a pipe of an air filtration system; generating a first cleaning pulse inside the pipe), wherein the pulse of air ends when a pressure in a header supply tank returns to an ambient pressure level after dropping in response to the opening of a valve ([0036]) (i.e., to cause a drop of air pressure);
generating a performance signature for a pulsing valve based on at least one of a maximum air flow rate during the statistical pulse of air ([0012]) and comparing that to a baseline performance signature that was previously generated for the pulsing valve ([0013]) (i.e., comparing a characteristic with a known profile); and
identifying a performance deviation in the pulsing valve based on a difference between the current performance signature and the baseline performance signature ([0014]), wherein the pulsing valve is a component of a compressed air, fabric filter cleaning system ([0042]) (i.e., based on results of the comparing, determining a status of at least one filter cleaning component of the air filtration system).
However, Baxter does not explicitly disclose (i) monitoring an air pressure gap between two positions inside a pipe of an air filtration system; (ii) a first cleaning pulse inside the pipe to cause a drop of the air pressure gap being monitored; or (iii) comparing a characteristic of the drop of the air pressure gap with a known profile.
Regarding (i)-(iii), Morse discloses a filter module for filtering an airflow (claim 18). Morse teaches that flow can be monitored by an orifice plate 782 having pressure ports 784 disposed on either side that are coupled to a differential pressure sensor 780 to provide a metric indicative of air flow (Fig. 7; [0048]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Baxter by (i) monitoring an air pressure gap between two positions inside a pipe of an air filtration system; (ii) a first cleaning pulse inside the pipe to cause a drop of the air pressure gap being monitored; and (iii) comparing a characteristic of the drop of the air pressure gap with a known profile as taught by Morse because (1) Baxter teaches the monitoring of a flow rate to generate the performance signature (Baxter, [0012]), but does not describe the device for the monitoring, (2) the most common type of flowmeter is an orifice plate flowmeter, as evidenced by CIBSE (p. 21), so the use of an orifice plate flowmeter to measure a flow rate would have been prima facie obvious, (3) an orifice plate flow meter measures a pressure differential between pressure ports (i.e., an air pressure gap between two positions) to measure flow (i.e., a characteristic of the drop of the air pressure gap), and (4) Baxter teaches that the pulse of air causes a drop of pressure (Baxter, [0036]), so the pressure around the orifice flowmeter in the embodiment taught by Baxter in view of Morse would drop during a pulse near the orifice flowmeter (i.e., a drop of an air pressure gap being monitored).

Regarding claim 6, Baxter teaches that the pulse of air is generated in response to the opening and closing of a solenoid pilot valve ([0036]) (i.e., generating the first cleaning pulse comprises: energizing one or more solenoids to discharge compressed air into the pipe).

Regarding claim 7, Baxter teaches that the performance signature for the statistical pulse of air can also be based upon the time duration of the pulse ([0012]), with the statistical pulse being defined by a pressure drop and a time for pressure to recover to an ambient level (Fig. 8; [0040]) (i.e., wherein a characteristic of the drop of the air pressure gap comprises a recovery time for the air pressure gap to return to a pre-drop level).

Regarding claim 9, Baxter teaches that the baseline performance signature was previously generated for the pulsing valve ([0013]), wherein compressed air flow from the main air supply to the header supply tank was monitored to build a statistical signature ([0037]) (i.e., the known profile is established based on a historical record of known responses).

Regarding claim 10, the orifice flowmeter taught by Morse uses two positions inside the pipe that are respectively located upstream and downstream of an orifice with an inner diameter smaller than the pipe (Morse, Fig. 7; [0048]), as evidenced by CIBSE (p. 21; Fig. 5.11).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Morse, as applied to claim 1 above, and further in view of Lauterbrunner et al. (US 2017/0036154 A1, hereinafter “Lauterbrunner”).
Baxter teaches the detecting of a deviation from baseline signature performance using a pulse ([0037]) (i.e., determining that the status of at least filter cleaning component of the air filtration system is abnormal). However, Baxter in view of Morse does not explicitly disclose, in response to determining that the status of at least one filter or filter cleaning component of the air filtration system is abnormal, sending an alarm to alert (i) a time of the first cleaning pulse and (ii) a location within the air filtration system associated with the first cleaning pulse.
Regarding (ii), Lauterbrunner discloses a method for monitoring a pressurized gas-based cleaning process in a filter installation and a monitoring system ([0020]) in which a throughflow characteristic is used to identify a filter installation defect ([0104]). Lauterbrunner teaches the transmitting of an error or warning message to a computer display ([0086]) when the throughflow characteristic deviates from a limiting value (e.g., [0095]) (i.e., in response to determining that the status of at least one filter or filter cleaning component of the air filtration system is abnormal, sending an alarm) to identify the filter group cleaned during the process so that an investigation can be conducted in a targeted manner ([0098]), with information about the type of defect, i.e., a valve defect ([0049]) (i.e., a location within the air filtration system associated with the first cleaning pulse).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Baxter in view of Morse by providing, in response to determining that the status of at least one filter or filter cleaning component of the air filtration system is abnormal, sending an alarm to alert (ii) a location within the air filtration system associated with the first cleaning pulse as taught by Lauterbrunner because an alert with location information can allow a defect to be investigated in a targeted manner (Lauterbrunner, [0098]).
Regarding (i), Lauterbrunner teaches that the warning message is transmitted so that personnel can carry out maintenance before a failure of an element of a filter installation is present ([0105]), so it would have been prima facie obvious to provide a time associated with the error, since the skilled practitioner would need this information to be aware of when such failure may occur.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Morse, as applied to claim 1 above, and further in view of Baxter (US 2020/0298163 A1, hereinafter “Baxter ‘163”).
Regarding claim 3, Baxter in view of Morse does not explicitly disclose, based on results of the comparing, determining an effectiveness of the first cleaning pulse.
Baxter ‘163 discloses a system in which an air flow rate during a statistical pulse of air ([0044], second column, upper middle) is used to evaluate one or more performance metrics to diagnose the filtering and/or cleaning operations of an entire baghouse fabric filter system ([0044], second column, bottom half). Baxter ‘163 teaches that one of these performance metrics may be an inadequate cleaning of a fabric filter ([0013]), with a diagnostic analysis performed on a performance metric of inadequate cleaning based on whether a deviation is observed from a baseline compressed air flow value performance signature, wherein performance signatures are used as in application 16/042,658 (i.e., US 2019/0076771 A1 or “Baxter”) ([0052], [0053]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Baxter in view of Morse by, based on results of the comparing, determining an effectiveness of the first cleaning pulse as taught by Baxter ‘163 because (1) performance signatures can be compared to assess an inadequate cleaning of a filter (Baxter ‘163 [0053]), and (2) a pulse of a cleaning being assessed for inadequacy can be regarded as a “first cleaning pulse.”

Regarding claim 4, since Baxter teaches that pulses are for the purpose of cleaning a filter (Baxter, [0039]), and since Baxter ‘163 teaches that a cleaning may be evaluated to be inadequate (Baxter ‘163, [0052], [0053]), it would have been prima facie obvious for the skilled practitioner to use a result of inadequate cleaning to perform further pulsed-air cleaning (i.e., in response to determining that the effectiveness of the first cleaning pulse is below a threshold, generating a second cleaning pulse inside the pipe).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Morse, as applied to claim 1 above, and further in view of Lauterbrunner, and as evidenced by Yoon (US 2017/0021309 A1).
Baxter in view of Morse does not explicitly disclose, wherein comparing a characteristic of the drop of the air pressure gap with a known profile comprises: performing at least one of: a regression function, or a decision tree algorithm.
Lauterbrunner discloses a method for monitoring a pressurized gas-based cleaning process in a filter installation and a monitoring system ([0020]) in which a throughflow characteristic is used to identify a filter installation defect ([0104]). Lauterbrunner teaches that an evaluation algorithm can be set up to calculate a throughflow characteristic using a trend analysis ([0058]), wherein a trend analysis is known in the art to be conducted by utilizing known statistical analysis tools such as linear regression or simple regression, as evidenced by Yoon ([0037]) (i.e., a regression function).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Baxter in view of Morse by comparing a characteristic of the drop of the air pressure gap with a known profile comprises: performing a regression function as taught by Lauterbrunner because (1) Baxter teaches identifying a performance deviation based on a difference between the current performance signature and the baseline performance signature (Baxter, [0014]) but does not elaborate on any statistical methods used for the comparison, (2) an evaluation algorithm for identifying defects in a filtration system can use a trend analysis (Lauterbrunner, [0058]), which is known in the art to be conducted by utilizing known statistical analysis tools such as linear regression or simple regression, as evidenced by Yoon ([0037]), and (3) a trend analysis has predictive value for the skilled practitioner (Lauterbrunner, [0104]).

Claims 11, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Morse, and as evidenced by CIBSE.
Regarding claim 11, Baxter discloses a data processing system 1000 having a processor 1008 (Fig. 6; [0043]) that carries out computer program code ([0047]) (i.e., computer system comprising one or more processors) configured to perform operations of:
using an air flow monitor 135 to monitor a flow of air associated with a statistical pulse of air (Figs. 1, 3; [0038]: “a maximum air flow rate during the statistical pulse of air”; [0041]) for a filter unit ([0035]) along a conduit (Fig. 1) leading from a main air supply 110 with compressed air to a blow tube 130 ([0038]), wherein the pulse is a pulse of compressed air for cleaning filters ([0039]) (i.e., monitoring an air flow rate inside a pipe of an air filtration system; generating a first cleaning pulse inside the pipe), wherein the pulse of air ends when a pressure in a header supply tank returns to an ambient pressure level after dropping in response to the opening of a valve ([0036]) (i.e., to cause a drop of air pressure);
generating a performance signature for a pulsing valve based on at least one of a maximum air flow rate during the statistical pulse of air ([0012]) and comparing that to a baseline performance signature that was previously generated for the pulsing valve ([0013]) (i.e., comparing a characteristic with a known profile); and
identifying a performance deviation in the pulsing valve based on a difference between the current performance signature and the baseline performance signature ([0014]), wherein the pulsing valve is a component of a compressed air, fabric filter cleaning system ([0042]) (i.e., based on results of the comparing, determining a status of at least one filter cleaning component of the air filtration system).
However, Baxter does not explicitly disclose (i) monitoring an air pressure gap between two positions inside a pipe of an air filtration system; (ii) a first cleaning pulse inside the pipe to cause a drop of the air pressure gap being monitored; or (iii) comparing a characteristic of the drop of the air pressure gap with a known profile.
Regarding (i)-(iii), Morse discloses a filter module for filtering an airflow (claim 18). Morse teaches that flow can be monitored by an orifice plate 782 having pressure ports 784 disposed on either side that are coupled to a differential pressure sensor 780 to provide a metric indicative of air flow (Fig. 7; [0048]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Baxter by (i) monitoring an air pressure gap between two positions inside a pipe of an air filtration system; (ii) a first cleaning pulse inside the pipe to cause a drop of the air pressure gap being monitored; and (iii) comparing a characteristic of the drop of the air pressure gap with a known profile as taught by Morse because (1) Baxter teaches the monitoring of a flow rate to generate the performance signature (Baxter, [0012]), but does not describe the device for the monitoring, (2) the most common type of flowmeter is an orifice plate flowmeter, as evidenced by CIBSE (p. 21), so the use of an orifice plate flowmeter to measure a flow rate would have been prima facie obvious, (3) an orifice plate flow meter measures a pressure differential between pressure ports (i.e., an air pressure gap between two positions) to measure flow (i.e., a characteristic of the drop of the air pressure gap), and (4) Baxter teaches that the pulse of air causes a drop of pressure (Baxter, [0036]), so the pressure around the orifice flowmeter in the embodiment taught by Baxter in view of Morse would drop during a pulse near the orifice flowmeter (i.e., a drop of an air pressure gap being monitored).

Regarding claim 16, Baxter teaches that the pulse of air is generated in response to the opening and closing of a solenoid pilot valve ([0036]) (i.e., generating the first cleaning pulse comprises: energizing one or more solenoids to discharge compressed air into the pipe).

Regarding claim 17, Baxter teaches that the performance signature for the statistical pulse of air can also be based upon the time duration of the pulse ([0012]), with the statistical pulse being defined by a pressure drop and a time for pressure to recover to an ambient level (Fig. 8; [0040]) (i.e., wherein a characteristic of the drop of the air pressure gap comprises a recovery time for the air pressure gap to return to a pre-drop level).

Regarding claim 19, Baxter teaches that the baseline performance signature was previously generated for the pulsing valve ([0013]), wherein compressed air flow from the main air supply to the header supply tank was monitored to build a statistical signature ([0037]) (i.e., the known profile is established based on a historical record of known responses).

Regarding claim 20, the orifice flowmeter taught by Morse uses two positions inside the pipe that are respectively located upstream and downstream of an orifice with an inner diameter smaller than the pipe (Morse, Fig. 7; [0048]), as evidenced by CIBSE (p. 21; Fig. 5.11). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Morse, as applied to claim 11 above, and further in view of Lauterbrunner.
Baxter teaches the detecting of a deviation from baseline signature performance using a pulse ([0037]) (i.e., determining that the status of at least filter cleaning component of the air filtration system is abnormal). However, Baxter in view of Morse does not explicitly disclose, in response to determining that the status of at least one filter or filter cleaning component of the air filtration system is abnormal, sending an alarm to alert (i) a time of the first cleaning pulse and (ii) a location within the air filtration system associated with the first cleaning pulse.
Regarding (ii), Lauterbrunner discloses a method for monitoring a pressurized gas-based cleaning process in a filter installation and a monitoring system ([0020]) in which a throughflow characteristic is used to identify a filter installation defect ([0104]). Lauterbrunner teaches the transmitting of an error or warning message to a computer display ([0086]) when the throughflow characteristic deviates from a limiting value (e.g., [0095]) (i.e., in response to determining that the status of at least one filter or filter cleaning component of the air filtration system is abnormal, sending an alarm) to identify the filter group cleaned during the process so that an investigation can be conducted in a targeted manner ([0098]), with information about the type of defect, i.e., a valve defect ([0049]) (i.e., a location within the air filtration system associated with the first cleaning pulse).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Baxter in view of Morse by providing, in response to determining that the status of at least one filter or filter cleaning component of the air filtration system is abnormal, sending an alarm to alert (ii) a location within the air filtration system associated with the first cleaning pulse as taught by Lauterbrunner because an alert with location information can allow a defect to be investigated in a targeted manner (Lauterbrunner, [0098]).
Regarding (i), Lauterbrunner teaches that the warning message is transmitted so that personnel can carry out maintenance before a failure of an element of a filter installation is present ([0105]), so it would have been prima facie obvious to provide a time associated with the error, since the skilled practitioner would need this information to be aware of when such failure may occur.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Morse, as applied to claim 11 above, and further in view of Baxter (US 2020/0298163 A1, hereinafter “Baxter ‘163”).
Regarding claim 13, Baxter in view of Morse does not explicitly disclose, based on results of the comparing, determining an effectiveness of the first cleaning pulse.
Baxter ‘163 discloses a system in which an air flow rate during a statistical pulse of air ([0044], second column, upper middle) is used to evaluate one or more performance metrics to diagnose the filtering and/or cleaning operations of an entire baghouse fabric filter system ([0044], second column, bottom half). Baxter ‘163 teaches that one of these performance metrics may be an inadequate cleaning of a fabric filter ([0013]), with a diagnostic analysis performed on a performance metric of inadequate cleaning based on whether a deviation is observed from a baseline compressed air flow value performance signature, wherein performance signatures are used as in application 16/042,658 (i.e., US 2019/0076771 A1 or “Baxter”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Baxter in view of Morse by, based on results of the comparing, determining an effectiveness of the first cleaning pulse as taught by Baxter ‘163 because (1) performance signatures can be compared to assess an inadequate cleaning of a filter (Baxter ‘163), and (2) a pulse of a cleaning being assessed for inadequacy can be regarded as a “first cleaning pulse.”

Regarding claim 14, since Baxter teaches that pulses are for the purpose of cleaning a filter (Baxter, [0039]), and since Baxter ‘163 teaches that a cleaning may be evaluated to be inadequate (Baxter ‘163, [0052], [0053]), it would have been prima facie obvious for the skilled practitioner to use a result of inadequate cleaning to perform further pulsed-air cleaning (i.e., in response to determining that the effectiveness of the first cleaning pulse is below a threshold, generating a second cleaning pulse inside the pipe). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Morse, as applied to claim 11 above, and further in view of Lauterbrunner, and as evidenced by Yoon.
Baxter in view of Morse does not explicitly disclose, wherein comparing a characteristic of the drop of the air pressure gap with a known profile comprises: performing at least one of: a regression function, or a decision tree algorithm.
Lauterbrunner discloses a method for monitoring a pressurized gas-based cleaning process in a filter installation and a monitoring system ([0020]) in which a throughflow characteristic is used to identify a filter installation defect ([0104]). Lauterbrunner teaches that an evaluation algorithm can be set up to calculate a throughflow characteristic using a trend analysis ([0058]), wherein a trend analysis is known in the art to be conducted by utilizing known statistical analysis tools such as linear regression or simple regression, as evidenced by Yoon ([0037]) (i.e., a regression function).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Baxter in view of Morse by comparing a characteristic of the drop of the air pressure gap with a known profile comprises: performing a regression function as taught by Lauterbrunner because (1) Baxter teaches identifying a performance deviation based on a difference between the current performance signature and the baseline performance signature (Baxter, [0014]) but does not elaborate on any statistical methods used for the comparison, (2) an evaluation algorithm for identifying defects in a filtration system can use a trend analysis (Lauterbrunner, [0058]), which is known in the art to be conducted by utilizing known statistical analysis tools such as linear regression or simple regression, as evidenced by Yoon ([0037]), and (3) a trend analysis has predictive value for the skilled practitioner (Lauterbrunner, [0104]). 

Additional Claim Objections
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 5 and 15. The concept of a computer-implemented method comprising: monitoring an air pressure gap between two positions inside a pipe of an air filtration system; generating a first cleaning pulse inside the pipe to cause a drop of the air pressure gap being monitored; comparing a characteristic of the drop of the air pressure gap with a known profile; and based on results of the comparing, determining a status of at least one filter or filter cleaning component of the air filtration system (claim 1) or a system therefor (claim 11);
and further comprising: based on results of the comparing, determining an effectiveness of the first cleaning pulse (claims 3, 13); and in response to determining that the effectiveness of the first cleaning pulse is below a threshold, generating a second cleaning pulse inside the pipe (claims 4, 14); wherein the second cleaning pulse is different from the first cleaning pulse (claims 5, 15)
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Baxter et al. (US 2019/0076771 A1), which discloses a method wherein an air flow monitor 135 is used to monitor a flow of air associated with a statistical pulse of air (Figs. 1, 3; [0038]; [0041]) for a filter unit ([0035]) along a conduit (Fig. 1) leading from a main air supply 110 with compressed air to a blow tube 130 ([0038]), wherein the pulse is a pulse of compressed air for cleaning filters ([0039]), wherein the pulse of air ends when a pressure in a header supply tank returns to an ambient pressure level after dropping in response to the opening of a valve ([0036]);
generating a performance signature for a pulsing valve based on at least one of a maximum air flow rate during the statistical pulse of air ([0012]) and comparing that to a baseline performance signature that was previously generated for the pulsing valve ([0013]); and
identifying a performance deviation in the pulsing valve based on a difference between the current performance signature and the baseline performance signature ([0014]), wherein the pulsing valve is a component of a compressed air, fabric filter cleaning system ([0042]).
Baxter does not explicitly suggest that an air pressure gap is monitored, but Morse et al. (US 2006/0272301 A1) teaches an orifice plate flow meter that measures flow using a pressure differential between pressure ports (Fig. 7; [0048]) (i.e., an air pressure gap), and Baxter teaches that the pulse of air causes a drop of pressure (Baxter, [0036]), so the measuring of a (pressure) drop of an air pressure gap would have been prima facie obvious.
Baxter does not suggest that, based on results of the comparing, a determination is made of an effectiveness of the first cleaning pulse (claims 3, 13), but these limitations would have been obvious in view of the teachings of Baxter (US 2020/0298163 A1), which teaches that signatures of pulses can be used to determine whether a cleaning was inadequate ([0053]). Given this teaching, it would have been obvious to the skilled practitioner to conduct further pulsed cleaning if a first cleaning is found to be inadequate (i.e., generating a second cleaning pulse inside the pipe) (claims 4, 14). 
However, Baxter ‘163 does not consider whether pulses in a further cleaning should be different than prior pulses. No suggestion is made by the prior arts which would have led one to provide a second cleaning pulse that is different from the first cleaning pulse.
Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from Patent Center. Status information for published applications may be obtained from Patent Center.  Status information for unpublished applications is available through Patent Center.  For more information about Patent Center, see https://patentcenter.uspto.gov/. Should you have questions on access to Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772